[pic]





                              COURT OF APPEALS


                          SECOND DISTRICT OF TEXAS

                                 FORT WORTH

                             NO. 02-13-00171-CV


|Ross Mandel and Lea Mandel        |    |APPELLANTS                       |
|                                                                          |
|V.                                                                        |
|Lewisville Independent School     |    |APPELLEES                        |
|District; County of Denton, Texas;|    |                                 |
|and City of Plano                 |    |                                 |


                                ------------

               FROM THE 431st District Court OF Denton COUNTY
                                ------------
                                     AND

                             NO. 02-13-00412-CV


|In re Ross Mandel and Lea Mandel  |    |RELATOR                          |


                                ------------

                             ORIGINAL PROCEEDING
                                ------------

                                    ORDER

                                ------------
      We have considered "Constable Ron Smith's Motion to Disqualify  Edward
Jason Dennis as Prosecutor," "Constable Ron  Smith's  Motion  to  Suppress,"
and "Appellants' Response to Constable Ron  Smith's  Motions  to  Disqualify
and to Suppress."
      The motions are DENIED.
      The clerk of this court is directed to transmit a copy of  this  order
to the trial court judge, the trial court clerk, the attorney of record  for
each of the parties to the appeal and the mandamus action, the attorney  who
filed an amicus brief  in  the  appeal,  and  the  attorney  of  record  for
Constable Ron Smith.
      DATED April 16, 2014.
                                             PER CURIAM


PANEL:  GARDNER, J.; LIVINGSTON, C.J.; and GABRIEL, J.